DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-7,11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022. The species are mutually exclusive, and have additional elements which would make them mutually exclusive from one another, and these additional elements would incur a serious search burden.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dobashi (JP 20020358597).

 	With respect to claim 1, Dobashi discloses  a substrate (where 3 is formed on,Fig.7) structured to support a photoelectric conversion element which generates photocharges in response to light incident to (Para 7) the photoelectric conversion element (Para 7); a first reflector (5,Fig.7) located to spatially overlap with a portion of the photoelectric conversion element (3 below it ,Fig.7) to receive light and configured to reflect the light incident to the photoelectric conversion element (100r,Fig.7) in a direction away from the photoelectric conversion element (towards 8 the sidewalls,Fig.7) ; and  a second reflector (8,Fig.7) disposed to be spaced from the first reflector and configured to reflect the light reflected by the first reflector back towards the photoelectric conversion element (Fig.7).

 	With respect to claim 17, Dobashi discloses  a substrate (where 3 is formed on,Fig.8)  ; an image sensing pixel  (Para 7) supported by the substrate and including a photoelectric conversion element (100r,Fig.7) that generates photocharges in response to light incident to the photoelectric conversion element (Para 7); a microlenses (2,Fig.7) disposed over the image sensing pixel and configured to allow the light to converge upon the photoelectric conversion element (Fig.7); a reflecting structure (5 and 8,Fig.7) disposed between the photoelectric conversion elements and the microlenses (Fig.7) and configured to increase an optical path length of the light to reach the photoelectric conversion element (because some of the light are sent to 8 and 8 sends the light in angle,Fig.7).

 	With respect to claim 18, Dobashi discloses wherein the reflecting structure includes a first reflector (5,Fig.7) disposed over the photoelectric conversion element such that the first reflector has a portion overlapping with the photoelectric conversion element (Fig.7), the first reflector configured to reflect the light to be away from the photoelectric  conversion element (to 8,Fig.7).

 	With respect to claim 19, Dobashi discloses wherein the reflecting structure includes a second reflector (8,Fig.7) disposed at a boundary of the image sensing pixel and configured to redirect the light reflected by the first reflector toward back to the photoelectric conversion element (fig.7).

 	With respect to claim 20, Dobashi discloses wherein the reflecting structure includes at least one of aluminum (Al), silver (Ag), silicon oxide (Para 32), copper (Cu), or tin (Sn).

Allowable Subject Matter
Claims 2-5, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the reason for allowance of claim 2, pertinent arts do not alone or in combination disclose: wherein the first reflector includes a first reflective surface that forms a first angle with respect to a top surface of the substrate, and the second reflector includes a second reflective surface that forms a second angle with respect to a bottom surface of the microlens.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895